PER CURIAM.
Petitioner, Dow Corning Corporation, by consolidated petitions for writ of certiorari, seeks review of two orders requiring production of documents.
We find the orders compelling discovery contain sufficient safeguards to protect petitioner from disclosure of work product, trade secrets, and other privileged information. However, in light of the broad scope of discovery sought by respondents, Allibert and George Garner, the trial court’s failure to condition discovery on the payment of petitioner’s reasonable expenses of making discovery constitutes a departure from the essential requirements of law with no adequate remedy by appeal. Schering Corporation v. Thornton, 280 So.2d 493 (Fla. 4th DCA 1973).
Accordingly, we grant certiorari and direct the trial court to enter such further orders as may be necessary to conform to the requirements of Florida Rule of Civil Procedure 1.280(c).
CERTIORARI GRANTED.
HERSEY, DELL and WALDEN, JJ., concur.